54 Cal. Rptr. 3d 912 (2007)
147 Cal. App. 4th 1266
The PEOPLE, Plaintiff and Respondent,
v.
Francisco Javier HERNANDEZ, Defendant and Appellant.
No. C053061.
Court of Appeal of California, Third District.
February 26, 2007.
*913 Barbara Michel, under appointment by the Court of Appeal, for Defendant and Appellant.
Bill Lockyer, Attorney General, Mary Jo Graves, Chief Assistant Attorney General, Michael P. Farrell, Senior Assistant Attorney General, Carlos A. Martinez and Stephen *914 G. Herndon, Deputy Attorneys General, for Plaintiff and Respondent.
Certified for Partial Publication.[*]
SCOTLAND, P.J.
The sky is not completely falling in California after Cunningham v. California (2007) ___ U.S. ___, 127 S. Ct. 856, ___ L.Ed.2d ___ (hereafter Cunningham) changed life as we knew it under the determinate sentencing law (DSL). Cunningham did not address consecutive sentences under the DSL, which, as we will explain, can be imposed based on facts found by the trial court, without violating the Sixth Amendment to the United States Constitution.

BACKGROUND
A jury convicted defendant Francisco Hernandez of conspiring to manufacture methamphetamine (count I), possessing ephedrine with the intent to manufacture methamphetamine (count II), manufacturing methamphetamine (count III), and possessing methamphetamine for sale (count IV). The jury also found to be true the enhancements alleged pursuant to Health and Safety Code sections 11379.8, subdivision (a)(3) and 11370.4, subdivision (b)(2). Defendant was sentenced to an aggregate term of 16 years and four months in state prison.
On appeal, defendant contends that imposition of a consecutive term for count II violated the Sixth Amendment to the United States Constitution as interpreted in Apprendi v. New Jersey (2000) 530 U.S. 466,120 S.Ct. 2348,147 L.Ed.2d 435 (hereafter Apprendi) and Blakely v. Washington (2004) 542 U.S. 296,124 S.Ct. 2531,159 L.Ed.2d 403 (hereafter Blakely).

DISCUSSION

I
Apprendi held that other than the fact of a prior conviction, any fact that increases the penalty for a crime beyond the statutory maximum must be tried to a jury and proved beyond a reasonable doubt. (Apprendi, supra, 530 U.S. at p. 490, 120 S.Ct. at p. 2362, 147 L.Ed.2d at p. 455.) For this purpose, the statutory maximum is the maximum sentence a court could impose based solely on facts reflected by a jury's verdict or admitted by the defendant; thus, when a court's authority to impose an enhanced sentence depends upon additional fact findings, there is a right to a jury trial and proof beyond a reasonable doubt on the additional facts. (Blakely, supra, 542 U.S. at pp. 302-305, 124 S.Ct. at pp. 2536-2538, 159 L.Ed.2d at pp. 413-414.)
In Cunningham, supra, ___ U.S. at p. ___, 127 S.Ct. at p. 860, ___ L.Ed.2d at p. ___, the United States Supreme Court held that by "assign[ing] to the trial judge, not to the jury, authority to find the facts that expose a defendant to an elevated `upper term' sentence," the DSL "violates a defendant's right to trial by jury safeguarded by the Sixth and Fourteenth Amendments." (Ibid. overruling People v. Black (2005) 35 Cal. 4th 1238, 29 Cal. Rptr. 3d 740, 113 P.3d 534 on this point.)
Cunningham did not address the constitutionality of the DSL pertaining to a trial court's decision to impose concurrent or consecutive sentences. It did not mention, let alone expressly overrule, the California Supreme Court's decision that "Blakely's underlying rationale is inapplicable to a trial court's decision whether to require that sentences on two or more offenses be served consecutively or concurrently." (People v. Black, supra, 35 Cal.4th at p. 1262, 29 Cal. Rptr. 3d 740, 113 P.3d 534, vacated in Black v. California (Feb. 20, 2007) ___ U.S. ___, ___ S.Ct. ___, ___ L.Ed.2d ___, 2007 WL 505809.)
*915 For reasons that follow, we reject defendant's assertion that he was entitled to have a jury determine the facts upon which the trial court relied to impose consecutive sentences.
Penal Code section 669 imposes an affirmative duty on a trial court to determine whether the terms of imprisonment for multiple offenses are to be served concurrently or consecutively. (In re Calhoun (1976) 17 Cal. 3d 75, 80-81, 130 Cal. Rptr. 139, 549 P.2d 1235.) In most cases, the section leaves this decision to the trial court's discretion. (People v. Jenkins (1995) 10 Cal. 4th 234, 255-256, 40 Cal. Rptr. 2d 903, 893 P.2d 1224.) "While there is a statutory presumption in favor of the middle term as the sentence for an offense [citation], there is no comparable statutory presumption in favor of concurrent rather than consecutive sentences for multiple offenses except where consecutive sentencing is statutorily required. The trial court is required to determine whether a sentence shall be consecutive or concurrent but is not required to presume in favor of concurrent sentencing." (People v. Reeder (1984) 152 Cal. App. 3d 900, 923, 200 Cal. Rptr. 479.)
Penal Code section 669 provides that when a trial court fails to determine whether multiple sentences shall run concurrently or consecutively, the terms shall run concurrently. This provision reflects the Legislature's policy of "speedy dispatch and certainty" of criminal judgments and the sensible notion a defendant should not be required to serve a sentence that has not been imposed by a court. (See In re Calhoun, supra, 17 Cal.3d at p. 82, 130 Cal. Rptr. 139, 549 P.2d 1235.) This provision does not relieve a sentencing court of the affirmative duty to determine whether sentences for multiple crimes should be served concurrently or consecutively. (Ibid.) And it does not create a presumption or other entitlement to concurrent sentencing. Under Penal Code section 669, a defendant convicted of multiple offenses is entitled to the exercise of the sentencing court's discretion, but is not entitled to a particular result.
The trial court is required to state reasons for its sentencing choices, including its decision to impose consecutive sentences. (Cal. Rules of Court, rule 4.406(b)(5); People v. Walker (1978) 83 Cal. App. 3d 619, 622, 148 Cal. Rptr. 66.) This requirement ensures that the court analyzes the problem and recognizes the grounds for the decision, assists meaningful appellate review, and enhances public confidence in the system by showing that sentencing decisions are careful, reasoned, and equitable. (People v. Martin (1986) 42 Cal. 3d 437, 449-450, 229 Cal. Rptr. 131, 722 P.2d 905.) However, the requirement that reasons for a sentence choice be stated does not create a presumption or entitlement to a particular result. (See In re Podesto (1976) 15 Cal. 3d 921, 937, 127 Cal. Rptr. 97, 544 P.2d 1297.)
Therefore, entrusting to trial courts the decision whether to impose concurrent or consecutive sentencing under California's sentencing laws is not precluded by the decisions in Apprendi, Blakely, and Cunningham. In this state, every person who commits multiple crimes knows he or she is risking consecutive sentencing. While such a person has the right to the exercise of the court's discretion, the person does not have a legal right to concurrent sentencing, and as the Supreme Court said in Blakely, "that makes all the difference insofar as judicial impingement upon the traditional role of the jury is concerned." (Blakely, supra, 542 U.S. at p. 309, 124 S.Ct. at p. 2540, 159 L.Ed.2d at p. 417.)
Accordingly, the trial court here did not err in sentencing defendant to a consecutive term on count II.


*916 II[**]

DISPOSITION
The judgment is affirmed. The trial court is directed to (1) amend the abstract of judgment to reflect that on count II, defendant was convicted of violating Health and Safety Code section 11383, subdivision (c)(1) and that on Count III, he was sentenced to the middle term of five years, and (2) send a certified copy of the amended abstract; of judgment to the Department of Corrections and Rehabilitation.
We concur: HULL, and ROBIE, JJ.
NOTES
[*]   Pursuant to California Rules of Court, rule 8.1110, this opinion is certified for publication with the exception of part II.
[**]   See footnote *, ante.